 111tt.AO 245B   (Rev. 12/11) Judgment in a Criminal Petty Case
                 Sheet 1                                                                                                  FILED
                                         UNITED STATES DISTRICT Cou RT                                                      MAR 3 1 2020
                                                SOUTHERN DISTRICT OF CALIFORNIA                                   CLERK US DIS I etlC1 COURT
                                                                                                               SOUTHERN DISTRICT OF CALIFORNIA
                       UNT
                         I ED STA TES OF AMERICA                                JUDGMENT IN A                  BY                         DEPUTY

                                           v.                                   CRIMINAL CASE
                                                                                (For Offenses Committed On or After November 1, 1987)
                     ANTULIO GIRON-MIRANDA (I)
                                                                                Case Number: 20CR777-BGS
                                                                                Marina Henri (FD)
                                                                                Defendant's Attorney
 REGISTRATION NO. 30692508

•
THE DEFENDANT:
~ pleaded guilty to count(s) I of the Superseding Infonnation

 D      was found guilty on count(s) _ _ _ _ _ _ _ _ _ _..c..._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                         Count
 Title & Section                                                        Nature of Offense                                               Number{s)
 8:1325                                                         Unlawful Attempted Entry by an
                                                                       Alien (Misdemeanor)




             The defendant is sentenced as provided in pages 2 through --~2_ _ of this judgment.

D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
12£1 Count(s) Underlying Information                                           is ~ areO dismissed on the motion of the United States.
~ Assessment: $10- WAIVED




~ Fine waived                                     D Forfeiture pursuant to order filed        _ _ _ _ _ _ _ _ _ _ , included herein.
          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are .fully paid. If ordered to pay restitution, the
    defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                  March 31,2020




                                                                                  HON. BERNARD G. SKOMAL
                                                                                  UNITED STATES MAGISTRATE JUDGE


                                                                                                                                            20CR777-BGS
AO 2458      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                                        Judgment - Page   2   of     2
DEFENDANT:   ANTULIO GIRON-MIRANDA (I)
CASE NUMBER: 20CR777-BGS
                                                                 IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          Time Served



      D Sentence imposed pursuant to Title 8 USC Section I 326(b).
      D The court makes the following recommendations to the Bureau of Prisons:



      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa.m.                               Op.m.      on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •------------------------
           •    as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
 I have executed this judgment as follows:

          Defendant del-ivered on                                                          to

 at                                                         with a certified copy of this judgment.


                                                                                                      UNITED STATES MARSHAL


                                                                             By---------------------
                                                                                                 DEPUTY UNITED STATES MARSHAL




                                                                                                                              20CR777-BGS
